Case 1:18-cr-00457-AJT Document 262-1 Filed 07/05/19 Page 1 of 11 PageID# 2676




                       EXHIBIT A
Case 1:18-cr-00457-AJT Document 262-1 Filed 07/05/19 Page 2 of 11 PageID# 2677
          Case l:17-cr-00232-EGS Document 3 Filed 12/01/17 Page 1 of 10




                                                          U.S. Department of Justice

                                                          The Special Counsel's Office


                                                          Washinglon, D.C. 20530


                                                           November 30,2017

      Robert K. Kelner
      Stephen P. Anthony
      Covington & Burling LLP
      One CityCenter, 850 Tenth Street, NW
                                                                                     filed
      Washington,DC 20001-4956                                                         wtt 0 j 2017
                                                                                   Cierft/ U.S. District anri
                             Re:    United States v. Michael T. Flvnn                Dsnkruptcy Courts
     Dear Counsel:


            This letter sets forth the full and complete plea offer to your client. Lieutenant General
     Michael T. Flynn(Ret.)(hereinafter referred to as "your client" or "defendant),from the
     Special Counsel's Office (hereinafter also referred to as "the Government" or '"diis Office"). If
     your client accepts the terms and conditions of this offer, please have your client execute this
     document in the space provided below. Upon receipt ofthe executed document,this letter will
     become the Plea Agreement(hereinafter referred to as "this Agreement"), The terms ofthe offer
     are as follows:

             1.        Charges and Statutory Penalties

             Your client agrees to plead guilty to the Criminal Information, a copy of which is
     attached, charging your client with making false statements to the Federal Bureau of
     Investigation in violation of 18 U.S.C. § 1001.

            Your client understands that a violation of 18 U.S.C. § 1001 carries a maximum sentence
     of5 years' imprisonment; a fine of$250,000, pursuant to 18 U.S.C.§ 3571(b)(3); a term of
     supervised release of not more than 3 years, pursuant to 18 U.S.C. § 3583(b)(2); and an
     obligation to pay any applicable interest or penalties on fines and restitution not timely made.

            In addition, your client agrees to pay a special assessment of$100 per felony conviction
     to the Clerk ofthe United States District Court for the District of Columbia. Your client also
     understands that, pursuant to 18 U.S.C. § 3572 and § 5E1.2 of the United States Sentencing
     Guidelines, Guidelines Manual(2016)(hereinafter "Sentencing Guidelines,""Guidelines," or
     "U.S.S.G."), the Court may also impose a fine that is sufficient to pay the federal govemment the
     costs ofany imprisonment, term ofsupervised release, and period of probation.

            2.      Factual Stipulations

            Your client agrees that the attached "Statement of the Offense" fairly and accurately
     describes your client's actions and involvement in the offense to which your client is pleading


                                               Page 1 of 10
Case 1:18-cr-00457-AJT Document 262-1 Filed 07/05/19 Page 3 of 11 PageID# 2678
          Case l:17-cr-00232-EGS Document 3 Filed 12/01/17 Page 2 of 10




      guilty. Please have your client sign and return the Statement ofthe Offense as a written proffer
      ofevidence, along with this Agreement.

             3.      Additional Charges


              In consideration of your client*s guilty plea to the above offense, your client will not be
      further prosecuted criminally by this Office for the conduct set forth in the attached Statement of
      the Offense.


             4.      Sentencing Guidelines Analysis

             Your client understands that the sentence in this case will be determined by the Court,
      pursuant to the factors set forth in 18 U.S.C. § 3553(a), including a consideration of the
      applicable guidelines and policies set forth in the Sentencing Guidelines. Pursuant to Federal
      Rule of Criminal Procedure 11(c)(1)(B), and to assist the Court in determining the appropriate
      sentence,the parties agree to the following:

                     A.     Estimated Offense Level Under the Guidelines


             The parties agree that the following Sentencing Guidelines sections apply:

             U.S.S.G. §2B1.1(a)(2)         Base Offense Level:            6

                                           Total:                         6


                     B.     Acceptance of Responsibility

             The Government agrees that a 2-level reduction will be appropriate, pursuant to U.S.S.G.
     § 3E1.1, provided that your client clearly demonstrates acceptance ofresponsibility, to the
     satisfaction ofthe Government,through your client's allocution, adherence to every provision of
     this Agreement, and conduct between entry ofthe plea and imposition ofsentence.

             Nothing in this Agreement limits the right ofthe Government to seek denial ofthe
     adjustment for acceptance ofresponsibility, pursuant to U.S.S.G. § 3E1.1, and/or imposition of
     an adjustment for obstruction ofjustice, pursuant to U.S.S.G.§ 3C1.1, regardless of any
     agreement set forth above,should your client move to withdraw your client's guilty plea after it
     is entered, or should it be determined by the Government that your client has either(a)engaged
     in conduct, unknown to the Government at the time of the signing ofthis Agreement,that
     constitutes obstruction ofjustice, or(b)engaged in additional criminal conduct after signing this
     Agreement.

            In accordance with the above,the applicable Guidelines Offense Level will be at least 4.




                                                Page 2 of10
Case 1:18-cr-00457-AJT Document 262-1 Filed 07/05/19 Page 4 of 11 PageID# 2679
          Case l:17-cr-00232-EGS Document 3 Filed 12/01/17 Page 3 of 10




                      C.    Estimated Criminal History Category

             Based upon tlie information now available to this Office, your client has no criminal
      convictions.

             Accordingly, your client is estimated to have zero criminal history points and your
     client's Criminal History Category is estimated to be I. Your client acknowledges that if
     additional convictions are discovered during the pre-sentence investigation by the United States
     Probation Office, your client's criminal history points may increase.

                     D.     Estimated Applicable Guidelines Range

             Based upon the agreed total offense level and the estimated criminal history category set
     forth above, your client's estimated Sentencing Guidelines range is zero months to she months'
     imprisonment(the "Estimated Guidelines Range"). In addition, the parties agree that, pursuant
     to U.S.S.G.§ 5E1.2,should the Court impose a fine, at Guidelines level 4,the estimat^
     applicable fine range is $500 to $9,500. Your client reserves the right to ask the Court not to
     impose any applicable fine.

            The parties agree that, solely for the purposes ofcalculating the applicable range under
     the Sentencing Guidelines, neither a downward nor upward departure from the Estimated
     Guidelines Range set forth above is warranted,subject to the paragraphs regarding cooperation
     below. Accordingly, neither party will seek any departure or adjustment to the Estimated
     Guidelines Range, nor will either party suggest that the Court consider such a departure or
     adjustment, except as provided in the preceding sentence. Moreover, your client understands and
     acknowledges that the Estimated Guidelines Range agreed to by the parties is not binding on the
     Probation Office or the Court. Should the Court determine that a different guidelines range is
     applicable, your client will not be permitted to withdraw his guilty plea on that basis, and the
     Government and your client will still be bound by this Agreement.

             Your client understands and acknowledges that the terms ofthis section apply only to
     conduct that occurred before the execution ofthis Agreement. Should your client commit any
     conduct after the execution ofthis Agreement that would form the basis for an increase in your
     client's base offense level orjustify an upward departure(examples of which include, but are not
     limited to, obstruction ofjustice, failure to appear for a court proceeding, criminal conduct while
     pending sentencing, and false statements to law enforcement agents, the probation officer, or the
     Court), the Govemment is free under this Agreement to seek an increase in the base offense level
     based on that post-agreement conduct.

            5.       Agreement as to Sentencing Allocution

          Based upon the information known to the Govemment at the time ofthe signing ofthis
    Agreement,the parties further agree that a sentence within the Estimated Guidelines Range

                                               Page 3 of 10
Case 1:18-cr-00457-AJT Document 262-1 Filed 07/05/19 Page 5 of 11 PageID# 2680
          Case l:17-cr-00232-EGS Document 3 Filed 12/01/17 Page 4 of 10




      would constitute a reasonable sentence in light of all ofthe factors set forth in 18 U.S.C.§
      3SS3(a), should such a sentence be subject to appellate review notwithstanding the appeal waiver
      provided below.

             6.      Reservation of Anocution

             The Government and your client reserve the right to describe fully, both orally and in
      writing, to the sentencing judge,the nature and seriousness of your client's misconduct,
      including any misconduct not described in the charges to which your client is pleading guilty.

              The parties also reserve the right to inform the presentence report writer and the Court of
      any relevant facts, to dispute any factual inaccuracies in the presentence report, and to contest
      any matters not provided for in this Agreement. In the event that the Court considers any
      Sentencing Guidelines adjustments, departures, or calculations different from any agreements
      contained in this Agreement, or contemplates a sentence outside the Guidelines range based upon
      the general sentencing factors listed in 18 U.S.C. § 3S53(a),the parties reserve the right to
      answer any related inquiries from the Court. In addition, if in this Agreement the parties have
      agreed to recommend or refrain from recommending to the Court a particular resolution ofany
      sentencing issue, the parties reserve the right to full allocution in any post-sentence litigation.
     The parties retain the full right of allocution in connection with any post-sentence motion which
     may be filed in this matter and/or any proceeding(s) before the Bureau ofPrisons. In addition,
     your client acknowledges that the Government is not obligated and currently does not intend to
     file any post-sentence downward departure motion in this case pursuant to Rule 35(b)ofthe
      Federal Rules ofCriminal Procedure.

             7.      Court Not Bound by this Agreement or the Sentencing Guidelines

             Your client understands that the sentence in this case will be imposed in accordance with
     18 U.S.C. § 3553(a), upon consideration ofthe Sentencing Guidelines. Your client further
     understands that the sentence to be imposed is a matter solely within the discretion ofthe Court.
     Your client acknowledges that the Court is not obligated to fbllow any recommendation ofthe
     Government at the time of sentencing or to grant a downward departure based on your client's
     substantial assistance to the Government,even ifthe Government files a motion pursuant to
     Section 5K1.1 ofthe Sentencing Guidelines. Your client understands that neither the
     Government's recommendation nor the Sentencing Guidelines are binding on the Court.

             Your client acknowledges that your client's entry ofa guilty plea to the charged offense
     authorizes the Court to impose any sentence, up to and including the statutory maximum
     sentence, which may be greater than the applicable Guidelines range. The Government cannot,
     and does not, make any promise or representation as to what sentence your client will receive.
     Moreover, it is understood that your client will have no right to withdraw your client's plea of
     guilty should the Court impose a sentence that is outside the Guidelines range or ifthe Court
     does not follow the Government's sentencing recommendation. The Government and your client
     will be bound by this Agreement,regardless ofthe sentence imposed by the Court. Any effort
     by your client to withdraw the guilty plea because of the length ofthe sentence shall constitute a
     breach ofthis Agreement.

                                                Page 4 of 10
Case 1:18-cr-00457-AJT Document 262-1 Filed 07/05/19 Page 6 of 11 PageID# 2681
           Case l:17-cr-00232-EGS Document 3 Filed 12/01/17 Page 5 of 10




             8.      Cooneration

             Your client agrees to cooperate with this Office on the following terms and conditions:

            (a)     Your client shall cooperate fully, truthfully, completely, and forthrightly with this
     Office and other Federal, state, and local law enforcement authorities identified by this Office in
     any and all matters as to which this Office deems the cooperation relevant. Your client
     acknowledges that your client's cooperation may include, but will not necessarily be limited to:
     answering questions; providing sworn written statements; taking government-administered
     polygraph examination(s); and participating in covert law enforcement activities. Any refusal by
     your client to cooperate fully, truthfully, completely, and forthrightly as directed by this Office
     and other Federal,state, and local law enforcement authorities identified by this Office in any
     and all matters in which this Office deems your client's assistance relevant will constitute a
     breach ofthis Agreement by your client, and will relieve this Office of its obligations under this
     Agreement, including, but not limited to, its obligation to inform this Court ofany assistance
     your client has provided. Your client agrees, however,that such breach by your client will not
     constitute a basis for withdrawal of your client's plea of guilty or otherwise relieve your client of
     your client's obligations under this Agreement.

             (b)      Your client shall promptly turn over to this Office, or other law enforcement
     authorities, or direct such law enforcement authorities to, any and all evidence ofcrimes about
     which your client is aware; all contraband and proceeds ofsuch crimes; and all assets traceable
     to the proceeds ofsuch crimes. Your client agrees to the forfeiture of all assets which are
     proceeds ofcrimes or traceable to such proceeds of crimes.

            (c)      Your client shall submit a full and complete accounting ofall your client's
     financial assets, whether such assets are in your client's name or in the name of a third party.

            (d)     Your client acknowledges and understands that, during the course ofthe
     cooperation outlined in this Agreement, your client will be interviewed by law enforcement
     agents and/or Government attorneys. Your client waives any right to have counsel present
     during these interviews and agrees to meet with law enforcement agents and Government
     attorneys outside ofthe presence of counsel. If, at some future point, you or your client desire to
     have counsel present during interviews by law enforcement agents an^or Government attorneys,
     and you communicate this decision in writing to this Office, this Office will honor this request,
     and this change will have no effect on any other terms and conditions ofthis Agreement

             (e)      Your client shall testify fully, completely and truthfully before any and all Grand
     Juries in the District of Columbia and elsewhere, and at any and all trials of cases or other court
     proceedings in the District ofColumbia and elsewhere, at which your client's testimony may be
     deemed relevant by the Government.

            (f)      Your client understands and acknowledges that nothing in this Agreement allows
     your client to commit any criminal violation of local, state or federal law during the period of
     your client's cooperation with law enforcement authorities or at any time prior to the sentencing

                                                Page 5 of10
Case 1:18-cr-00457-AJT Document 262-1 Filed 07/05/19 Page 7 of 11 PageID# 2682
          Case l:17-cr-00232-EGS Document 3 Filed 12/01/17 Page 6 of 10




      in this case. The commission of a criminal offense during the period of your client*s cooperation
      or at any time prior to sentencing will constitute a breach of this Agreement and will relieve the
      Government of all ofits obligations under this Agreement, including, but not limited to, its
      obligation to inform this Court ofany assistance your client has provided. However, your client
      acknowledges and agrees that such a breach of this Agieeinent will not cntitle70urdient-to
      withdraw your client's plea of guilty or relieve your client ofthe obligations under this
      Agreement.

              (g)      Your client agrees that the sentencing in this case may be delayed until your
      client's efforts to cooperate have been completed, as determined by the Government,so that the
      Court will have the benefit of all relevant information before a sentence is imposed.

             9.      Waivers


                     A.      Venue

             Your client waives any challenge to venue in the District of Columbia.

                     B.     Statute of Limitations

             Your client agrees that, should the conviction following your client's plea of guilty
     pursuant to this Agreement be vacated for any reason, any prosecution, based on the conduct set
     forth in the attached Statement ofthe Offense, that is not time-barred by the applicable statute of
     limitations on the date ofthe signing ofthis Agreement(including any counts that the
     Government has agreed not to prosecute or to dismiss at sentencing pursuant to this Agreement)
     may be commenced or reinstated against your client, notwithstanding the expiration ofthe statute
     oflimitations between the signing ofthis Agreement and the commencement or reinstatement of
     such prosecution. It is the intent ofthis Agreement to waive all defenses based on the statute of
     limitations with respect to any prosecution ofconduct set forth in the attached Statement ofthe
     Offense that is not time-barred on the date that this Agreement is signed.

                    C.      Trial Rights

              Your client understands that by pleading guilty in this case your client agrees to waive
     certain rights afforded by the Constitution of the United States and/or by statute or rule. Your
     client agrees to forgo the right to any further discovery or disclosures of information not already
     provided at the time ofthe entry of your client's guilty plea. Your client also agrees to waive,
     among other rights, the right to be indicted by a Grand Jury, the right to plead not guilty, and the
     right to ajury trial. If there were a jury trial, your client would have the right to be represented
     by counsel,to confront and cross-examine witnesses against your client, to challenge the
     admissibility ofevidence offered against your client, to compel witnesses to appear for the
     purpose oftestifying and presenting other evidence on your client's behalf, and to choose
     whether to testify. Ifthere were ajury trial and your client chose not to testify at that trial, your
     client would have the right to have the jury instructed that your client's failure to testify could
     not be held against your client. Your client would further have the right to have thejury
     instructed that your client is presumed innocent until proven guilty, and that the burden would be

                                                Page 6 of 10
Case 1:18-cr-00457-AJT Document 262-1 Filed 07/05/19 Page 8 of 11 PageID# 2683
          Case l:17-cr-00232-EGS Document 3 Filed 12/01/17 Page 7 of 10




     on the United Stales to prove your client's guilt beyond a reasonable doubt. If your client were
     found guilty after a trial, your client would have the right to appeal your client's conviction.
     Your client understands that the Fifth Amendment to the Constitution ofthe United States
     protects your client from the use ofcompelled self-incriminating statements in a criminal
     prosecution. By entering a plea of guilty, your client knowingly and voluntarily waives or gives
     up your client's right against compelled self-incrimination.

             Your client acknowledges discussing with you Rule 11(f)ofthe Federal Rules of
     Criminal Procedure and Rule 410 ofthe Federal Rules ofEvidence, which ordinarily limit the
     admissibility ofstatements made by a defendant in the course of plea discussions or plea
     proceedings ifa guilty plea is later withdrawn. Your client knowingly and voluntarily waives the
     rights that arise under these rules in the event your client withdraws your client's guilty plea or
     withdraws from this Agreement after signing it.

             Your client also agrees to waive all constitutional and statutory rights to a speedy
     sentence and agrees that the plea ofguilty pursuant to this Agreement will be entered at a time
     decided upon by the parties with the concurrence of the Court. Your client understands that the
     date for sentencing will be set by the Court.

                    D.     Appeal Rights

            Your client understands that federal law, specifically 18 U.S.C. § 3742, affords
     defendants the right to appeal their sentences in certain circumstances. Your client agrees to
     waive the right to appeal the sentence in this case, including but not limited to any term of
     imprisonment,fine, forfeiture, award ofrestitution,term or condition ofsupervised release,
     authority ofthe Court to set conditions ofrelease, and the manner in which the sentence was
     determined,except to the extent the Court sentences your client above the statutory maximum or
     guidelines range determined by the Court or your client claims that your client received
     ineffective assistance of counsel, in which case your client would have the right to appeal the
     illegal sentence or above-guidelines sentence or raise on appeal a claim of ineffective assistance
     ofcounsel, but not to raise on appeal other issues regarding the sentencing. In agreeing to this
     waiver, your client is aware that your client's sentence has yet to be determined by the Court.
     Realizing the uncertainty in estimating what sentence the Court ultimately will impose, your
     client knowingly and willingly waives your client's right to appeal the sentence, to the extent
     noted above, in exchange for the concessions made by the Government in this Agreement.

                   £.      Collateral Attack

            Your client also waives any right to challenge the conviction entered or sentence imposed
     under this Agreement or otherwise attempt to modify or change the sentence or the manner in
    which it was determined in any collateral attack, including, but not limited to, a motion brought
    under 28 U.S.C. § 2255 or Federal Rule ofCivil Procedure 60(b), except to the extent such a
    motion is based on newly discovered evidence or on a claim that your client received ineffective
    assistance of counsel. Your client reserves the right to file a motion brought under 18 U.S.C.
    § 3582(c)(2), but agrees to waive the right to appeal the denial ofsuch a motion.


                                               Page 7 of 10
Case 1:18-cr-00457-AJT Document 262-1 Filed 07/05/19 Page 9 of 11 PageID# 2684
           Case l:17-cr-00232-EGS Document 3 Filed 12/01/17 Page 8 of 10




                      F,      Privacy Act and FOIA Rights

              Your client also agrees to waive all rights, whether asserted directly or by a
      representative,to request or receive from any department or agency ofthe United States any
      records pertaining to the investigation or prosecution ofthis case, including and without
      limitation any records that may be sought under the Freedom ofInformation Act,5 U.S.C.§ 552,
      or the Privacy Act,5 U.S.C,§ 552a,for the duration ofthe Special Counsel's investigation.

              10.     Restitution

             Your client understands that the Court has an obligation to determine whether,and in
      what amount, mandatory restitution applies in this case under 18 U.S.C.§ 3663A. The
      Government and your client agree that mandatory restitution does not apply in this case.

              11.    Breach of Agreement

               Your client understands and agrees that, if after entering this Agreement, your client fails
      specifically to perform or to fulfill completely each and every one of your client's obligations
      under this Agreement, or engages in any criminal activity prior to sentencing, your client will
      have breached this Agreement. In the event ofsuch a breach: (a)the Government will be free
      from its obligations under this Agreement;(b) your client will not have the right to withdraw the
      guilty plea;(c) your client will be fully subject to criminal prosecution for any other crimes,
      including pequry and obstruction ofjustice; and(d)the Government will be free to use against
      your client, directly and indirectly, in any criminal or civil proceeding, all statements made by
      your client and any of the infomiation or materials provided by your client, including such
      statements, information, and materials provided pursuant to this Agreement or during the course
      of any debriefings conducted in anticipation of, or after entry of,this Agreement, whether or not
      the debriefings were previously characterized as "off-the-record" debriefings, and including your
      client's statements made during proceedings before the Court pursuant to Rule 11 ofthe Federal
      Rules of Criminal Procedure.

             Your client understands and agrees that the Government shall be required to prove a
      breach ofthis Agreement only by a preponderance of the evidence, except where such breach is
      based on a violation offederal, state, or local criminal law, which ftie Government need prove
      only by probable cause in order to establish a breach ofthis Agreement.

             Nothing in this Agreement shall be construed to permit your client to commit perjury, to
     make false statements or declarations, to obstructjustice, or to protect your client from
     prosecution for any crimes not included within this Agreement or committed by your client after
     the execution of this Agreement. Your client understands and agrees that the Government
     reserves the right to prosecute your client for any such offenses. Your client further understands
     that any perjury, false statements or declarations, or obstruction ofjustice relating to your client's
     obligations under this Agreement shall constitute a breach ofthis Agreement. In the event of
     such a breach, your client will not be allowed to withdraw your client's guilty plea.



                                                 Page 8 of10
Case 1:18-cr-00457-AJT Document 262-1 Filed 07/05/19 Page 10 of 11 PageID# 2685
          Case l:17-cr-00232-EGS Document 3 Filed 12/01/17 Page 9 of 10




             12.    Government*s Obligations

             The Government will bring to the Court's attention at the time of sentencing the nature
     and extent of your client's cooperation or lack ofcooperation. The Government will evaluate the
     full nature and extent of your client's cooperation to determine whether your client has provided
     substantial assistance in the investigation or prosecution ofanother person who has committed an
     offense. Ifthe Government determines that your client has provided such substantial assistance,
     this Office shall file a departure motion pursuant to Section 5K1.1 ofthe Sentencing Guidelines,
     which would afford your client an opportunity to persuade the Court that your client should be
     sentenced to a lesser period of incarceration and/or fine than indicated by the Sentencing
     Guidelines. The determination of whether your client has provided substantial assistance
     warranting the filing of a motion pursuant to Section 5K1.1 of the Sentencing Guidelines is
     within the sole discretion ofthe Government and is not reviewable by the Court. In the event
     your client should fail to perform specifically and fulfill completely each and every one of your
     client's obligations under this Agreement,the Government will be free from its obligations under
     this Agreement, and will have no obligation to present your client's case to the Departure
     Guideline Committee or file a departure motion pursuant to Section 5K1.1 ofthe Sentencing
     Guidelines.

            13.     Complete Agreement

             No agreements, promises, understandings, or representations have been made by the
     parties or their counsel other than those contained in writing herein, nor will any such
     agreements, promises, understandings, or representations be made unless committed to writing
     and signed by your client, defense counsel, and the Special Counsel's Office.

             Your client further understands that this Agreement is binding only upon the Special
     Counsel's OfHce. This Agreement does not bind any other United States Attomey's Office, nor
     does it bind any other state, local, or federal prosecutor. It also does not bar or compromise any
     civil,lax, or administrative claim pending or that may be made against your client.

            Ifthe foregoing terms and conditions are satisfactory, your client may so indicate by
     signing this Agreement and the Statement ofthe Offense, and returning both to me no later than
     November 30, 2017.

                                                          Sincerely yours,

                                                          ROBERT S. MUELLER,III
                                                          Special Counsel


                                                  By:
                                                              fdon L. Van Crack
                                                         Zainab N. Ahmad
                                                          Senior Assistant Special Counsels
                                                          The Special Counsel's Office

                                               Page 9 of10
Case 1:18-cr-00457-AJT Document 262-1 Filed 07/05/19 Page 11 of 11 PageID# 2686
          Case l:17-cr-00232-EGS Document 3 Filed 12/01/17 Page 10 of 10




                                      DEFENDANT'S ACCEPTANCE


               I have read every page of this Agreement and have discussed it with my attorneys, Robert
      K.Kelner and Stephen P. Anthony. 1 fully understand this Agreement and agree to it without
      reservation. I do this voluntarily and of my own free will, intending to be legally bound. No
      threats have been made to me nor am I under the influence of anything that could impede my
      ability to understand this Agreement fully. I am pleading guilty because I am in fact guilty ofthe
      offense identified in this Agreement.

               I reaffirm that absolutely no promises, agreements, understandings, or conditions have
      been made or entered into in connection with my decision to plead guilty except those set forth
      in this Agreement. I am satisfied with the legal services provided by my attorneys in connection
      with this Agreement and matters related to it.




      Date: i/
                                           Lieutenam          I Michael T.Flynn(Ret.)
                                           Defendam




                                  ATTORNEYS'ACKNOWLEDGMENT

             I have read every page of this Agreement,reviewed this Agreement with my client,
      Lieutenant General Michael T. Flynn (Ret.), and fully discussed the provisions ofthis Agreement
      with my client. These pages accurately and completely set forth the entire Agreement. 1 concur
      in my client's desire to plead guilty as set forth in this Agreement.




      Date:
                                           Robert K.Kelner
                                           Attorney for Defendant


                                          ^^StqSfTen P. Anthony
                                                                  p-
                                           Attorney for Defendant




                                               Page 10 of10
